Citation Nr: 1515355	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain additional treatment records and to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.

The Veteran argues that he is entitled to a disability rating in excess of 50 percent for PTSD because his treating psychiatrist indicated the belief that the Veteran's PTSD was worse than 50 percent disabling.  The Veteran believes that the psychiatrist's opinion is highly probative since the provider has been treating him for several years.  See June 2013 Form 9.

The Veteran has been assigned a 50 percent disability rating for PTSD since July  2004.  In August 2011, the Veteran filed a claim for an increased rating.

In February 2012, the Veteran underwent a VA examination.  Based on the examination report, the RO continued the 50 percent rating.  In a March 2012 notice of disagreement, the Veteran indicated he had difficulty at work, no relationships outside of his family and that he had thought about suicide.  He indicated his speech was not good and that made it difficult for him to find and keep friends.  He also indicated his belief that his physical appearance was not up to standards and that he had started to have problems handling stressful circumstances at work and home.  
Thereafter, the Veteran was afforded another VA examination in April 2013.  The examiner indicated that the Veteran was part of a PTSD "class" at JB VAMC and that he attended two group psychoeducational appointments with Dr. R.W.  In addition, it was noted the Veteran attended two psychiatry appointments with a Dr. A.  The examiner also noted that fleeting suicidal ideation with a plan had been documented by other mental health professionals at the JB VAMC PTSD clinic in December 2012.  The examiner concluded the severity of the Veteran's PTSD was similar to what it had been at the time of the February 2012 examination and the RO continued the denial of an increased rating in a May 2013 statement of the case.

The Veteran appealed to the Board.  In a December 2013 Informal Hearing Presentation (IHP), the Veteran's representative communicated the Veteran's belief that the VA examiner who was tasked with examining him in February 2012 and April 2013 differed in opinion with his treating psychiatrist regarding the severity of his condition.  See December 30, 2014 IHP.  The Veteran indicated that his psychiatrist's opinion should be given more weight when considering the proper rating for his disability and reported that "his condition has continued to worsen since his last examination and that the result of the examinations no longer accurately reflects his disability's severity."  Id.

A veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination . Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Here, there is lay evidence since the most recent VA examination in April 2013 that the Veteran's PTSD symptoms have worsened.  In addition, there is evidence of existing treatment records that do not appear in the electronic claims file that may support the Veteran's contention that his condition is worse than reflected in the examination reports.  

VA treatment records between May 2011 and August 2013 appear in the Virtual VA electronic claims file.  Only two of these records pertain to the Veteran's psychiatric treatment.  A Psychiatry Note dated in January 2011 indicated the Veteran was having trouble sleeping and was drinking alcohol to help him sleep.  It was also indicated the Veteran was depressed and irritated with the VA system.  The Veteran was to seek follow-up in one month.  The next Psychiatry Note of record is dated in May 2011.  This Note indicated the Veteran was already receiving treatment and medication for PTSD symptoms.  The Veteran indicated that in comparison with the past, he had more trouble focusing and that his thoughts were "getting derailed."  He indicated having twitches in the mouth and what felt like "electric surges in the brain."  He admitted to having "death wishes" but no plans of suicide.  His medications were increased and an appointment was set for 6 months in the future.  It does not appear that other VA treatment records, to specifically include the psychiatric treatment or notes referenced during the April 2013 VA examination, are part of the record.

Based on the foregoing, the Board finds that to satisfy the duty to assist, the claim should be remanded to associate all outstanding psychiatry records and updated VA treatment records with the claims file and to afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from August 2010 to the present, to specifically include any related to psychiatric treatment.

2.  After the above development is complete, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service- connected PTSD.  The electronic claims file, including a complete copy of this remand, must be made available to the examiner for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

The examiner should note the Veteran's contention that his treating psychiatrist communicated to him that his PTSD was more severe than 50 percent disabling and encouraged him to file a claim for increase.

The examiner should also comment on the effect of the Veteran's PTSD on his ability to maintain substantially gainful employment without regard to either his age or any nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After conducting any additional development deemed necessary, the RO/AMC should reconsider the Veteran's claim including all VA treatment records associated with the claims file.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




